Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 30, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00716-CR



                      IN RE GERALD J. DURDEN, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                248th District Court
                               Harris County, Texas
                           Trial Court Cause No. 905464

                          MEMORANDUM OPINION

      On August 16, 2018, relator Gerald J. Durden filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the District
Clerk of Harris County, Texas, Chris Daniel, to present relator’s motion for post-
conviction DNA testing to the appropriate trial court.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus jurisdiction
of the courts of appeals to: (1) writs against a district court judge or county court
judge in the court of appeals’ district, (2) writs against a judge of a district court who
is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal
Procedure, in the court of appeals district; (3) writs against an associate judge of a
district or county court appointed by a judge under Chapter 201, Family Code, in the
court of appeals district for the judge who appointed the associate judge; and (4) all
writs necessary to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann.
§ 22.221 (West Supp. 2017). Because the petition for writ of mandamus is directed
toward a district clerk and is not necessary to enforce this court’s jurisdiction, we
have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221.

      Accordingly, the petition for writ of mandamus is ordered dismissed for lack
of jurisdiction.




                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2